Citation Nr: 0110844	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and a friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1947.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in No. Little Rock, Arkansas, which denied a claim to 
reopen a claim for service connection for residuals of a back 
injury.


FINDINGS OF FACT

1.  A claim to reopen a claim for service connection for 
residuals of a back injury was denied in a June 1999 Board of 
Veterans' Appeals (Board) decision.

2.  None of the competent evidence received since June 1999 
in support of the veteran's attempt to reopen his claim for 
service connection for residuals of a back injury bears 
directly and substantially on the matter of whether there is 
a causal connection between a current back disorder and 
military service, and the evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying a claim to reopen a 
claim for service connection for residuals of a back injury 
is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the June 1999 Board decision 
denying a claim to reopen a claim for service connection for 
residuals of a back injury is not new and material evidence, 
and the veteran's claim has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096,2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because, as regards the duty to assist provisions in the new 
law, the new law specifically provides that "[n]othing in 
this section shall be construed to required the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Regardless, the VA has already fulfilled the notice and duty 
to assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The veteran testified that most of the private 
physicians who treated his back in the past are deceased, and 
has indicated that their records are unavailable.  He has 
also reported that a chiropractor who treated his back is no 
longer in the town where he had treated the veteran.  For 
these reasons, the Board deems that further efforts to 
develop those records would be futile.  In addition, the 
veteran reported that he would provide additional private 
treatment records concerning continuity of treatment 
following his February 2001 videoconference hearing before 
the undersigned member of the Board within 30 days; however, 
no such records have been associated with the claims folder.  
The veteran has not made the VA aware of any other records 
relevant to the present claim that have not been associated 
with the claims folder.  Thus, the Board concludes that the 
VA has adequately fulfilled its statutory duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See also, Murphy v. Derwinski, 1 Vet. App. 78 (1990) 
and Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the Board finds that the VA has already 
fulfilled the notice requirements of the Veterans Claims 
Assistance Act.  The appellant was notified of the 
information necessary to substantiate his claim in the copy 
of the October 1999 rating decision which he received.  He 
was again informed of the basic requirements for successful 
claims to reopen in the October 1999 statement of the case.  
Under these circumstances, the Board finds that adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The appellant contends that the newly submitted evidence is 
so significant as to warrant reopening of his previously 
denied claim for service connection for residuals of a back 
injury.  As such, he believes that he is entitled to a merits 
evaluation of his claim with consideration given to review of 
all the evidence of record.  

In a decision dated in April 1974, the RO originally denied a 
claim for service connection for residuals of a back injury.  
The evidence of record at that time included: statements from 
the veteran wherein he reported back problems since injuring 
his back in service when he was swimming and someone dove 
into the water on top of him; a copy of his January 1947 
separation examination which found no musculoskeletal 
defects; a lay statement from J. A. M., who served with the 
veteran and reported visiting him in the infirmary after the 
injury and reported that the veteran later complained of back 
problems; a lay statement from C. H., who reported that he 
knew the veteran prior to service and that the veteran did 
not have any back problems but that after service the veteran 
complained of back problems; a lay statement from E. T. R., 
who hired the veteran shortly after his separation and 
employed him for about eighteen months, during which time he 
reported back complaints; private medical records and 
statement from H. R. Harris, M.D., who noted that he had 
treated the veteran since 1951 and that the only records of 
back injury were in March 1959 when the veteran was diagnosed 
with acute lumbar disc syndrome and in November 1964 
following a motor vehicle accident earlier that month; and 
reports of private X-rays in 1964 and 1967 showing narrowing 
at L5-S1.

The RO notified the appellant of the April 1974 decision by 
letter dated that month, but he failed to initiate an appeal 
as regards that decision within the appeal period.  38 C.F.R. 
§ 20.302(a) (2000) (a Notice of Disagreement must be filed 
with the agency of original jurisdiction within one year from 
the date that the agency mailed notice of the adverse 
decision).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).  

In January 1998, the veteran filed a claim to reopen which 
was denied by the Board in June 1999.  The new evidence of 
record at that time included additional medical records from 
Dr. Harris dated in 1991 and 1992; a written statement from 
Dr. Harris indicating that he had treated the veteran for his 
back since 1987 and that it was his opinion that the veteran 
had a ruptured intervertebral disc "for a number of years"; 
a lay statement from the veteran's ex-wife who said the 
veteran had complaints of back pain for as long as she could 
remember which he attributed to an injury in service; a lay 
statement from H. S. H. indicating that the veteran had back 
problems since service; another lay statement from C. H. 
which again reported that the veteran had back complaints 
since he was discharged from service; July 1998 RO hearing 
testimony provided by C. H., the veteran, his ex-wife, and 
his daughter which reiterated their contentions that the 
veteran had back complaints for many years; and a written 
statement from B. A. D. who reported that he witnessed the 
veteran's back injury in service and that the veteran 
subsequently was treated with aspirin.  An unappealed 
determination of the Board is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

The RO declined to reopen this claim in an October 1999 
rating decision, and this appeal ensues from that decision.  
As such, the Board agrees with the RO that the new and 
material standard applies to the adjudication of this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the 
Board must make an independent review of jurisdiction 
findings by the RO).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening, unless it is 
inherently false.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must 
be both new and material, and the failure to satisfy either 
prong ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet. App. 312 (1999).  

Service connection connotes many factors but basically it 
means the facts, shown by evidence, establishes that a 
particular injury or disease resulting in disability was 
incurred during active service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2000).  Therefore, the issue currently before the Board is 
whether the additional evidence submitted by the appellant 
since the Board's 1999 decision is both new and material in 
that tends to establish that a low back disorder was incurred 
or aggravated during active service.

In connection with the current appeal, the appellant has 
reiterated his previously considered assertion that he 
currently has a back disorder which is related to a back 
injury incurred while swimming in service.  The new evidence 
provided in connection with the current claim includes 
another written statement from B. A. D. which essentially 
reiterated his earlier statement; a written statement from 
the veteran's son; and testimony provided by the veteran, his 
ex-wife, his daughter, and B. A. D. during a February 2001 
videoconference hearing before the undersigned member of the 
Board.

None of the new evidence reflects an opinion that a lower 
back disorder was incurred in or aggravated by service, 
including the swimming incident in service.  The appellant's 
lay statements claiming that he injured his back while 
swimming in service and that he has had back problems since 
that time have previously been considered by the RO.  
Therefore, his lay statements are not "new" for purposes of 
this appeal.  Likewise, the written statement and 
videoconference testimony from B. A. D. mirrors B. A. D.'s 
earlier written statement which was previously considered by 
the Board in June 1999.  Therefore, B. A. D.'s written 
statement and testimony are not "new" for purposes of this 
appeal.  Further, the videoconference testimony of the 
veteran's ex-wife and daughter mirrors their earlier 
testimony as well as his ex-wife's earlier written statement, 
all of which were previously considered by the Board in June 
1999.

As none of the new evidence is competent medical evidence 
which reflects that the veteran has a current back disorder 
which is related to service, these records are not 
"material" as they hold no probative value to the question 
at hand:  whether a back disorder was incurred or aggravated 
during active service.  In the absence of evidence which is 
both new and material, the claim cannot be reopened and 
addressed on the merits.  Smith, 12 Vet. App. 312 (1999).


ORDER

A claim to reopen the claim for entitlement to service 
connection for residuals of a back injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

